DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                           JACK STONE,

                              Appellant,

                                  v.

                          SHERRY STONE,

                              Appellee.


                           No. 2D21-486



                        September 15, 2021

Appeal from the County Court for Highlands County; Anthony L.
Ritenour, Judge.

Jack Stone, pro se.

No appearance for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.

                      __________________________
Opinion subject to revision prior to official publication.




                                   2